CALVERT INVESTMENTS 4550 Montgomery Avenue Bethesda, MD 20814 August 27 , 2014 VIA EDGAR CORRESPONDENCE U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Alison T. White, Esq. Division of Investment Management Re: Calvert Management Series SEC File Nos. 002-69565 and 811-03101 Post-Effective Amendment No. 70 Dear Ms. White: This letter serves as a response to SEC staff (the “Staff”) comments (“Comments”) conveyed by you to me by telephone on July 30, 2014, regarding the above-referenced post-effective amendment (“PEA”), which relates to the addition of a new series, Calvert Unconstrained Bond Fund (the “Fund”), to the registration statement for Calvert Management Series (the “Trust”). The Comments and the Fund’s responses thereto (the “Responses”) are set forth below. Disclosure changes referenced in the Responses are attached; the affected pages of the proposed revised PEA indicate redlined changes and are marked with the number of the comment to which the particular revision relates. In addition, pages containing other non-material changes (redlined) are also attached. We plan to file a post-effective amendment to the Trust’s registration statement prior to the September 30, 2014, effective date of the PEA and launch date for the Fund that would reflect these changes and hope to resolve any issues promptly. Prospectus for Class A, C and Y 1. Comment : Please complete the blanks for exchange ticker symbols located on the cover page. Response : The Fund has added the requested disclosure. 2.
